DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/05/2021 is entered and acknowledged by the Examiner. Claims 1, 13, 16, and 19 have been amended. Claims 8 and 10 have been canceled. New claim 22 has been added. Claims 1-7, 9, and 11-22 are currently pending in the instant application. 
The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-7, 9, 11-13, 16-18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 A1) is maintained.
The rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 A1) in view of Song (US 2013/0240261 A1) is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 A1).
Regarding claims 1, 13, and 16, Suresh disclose a nanocomposite composition for forming an article comprising nanofiller containing a first nanoparticle bonded to a second nanoparticle dispersed in a polymer (See [0002]) where the first nanoparticle is a silsesquioxane particle (See [0009]; the claimed silsesquioxane-like particles (SSQ-like particles)) and the second nanoparticle includes nanographite, nanographene, graphene fiber, carbon nanotube or a combination thereof (See [0011]). The second nanoparticle fulfills the claimed the claimed electrically conductive fillers because the second nanoparticle are known to be electrically conductive materials. Suresh discloses that the nanocomposite composition comprises of 0.1 wt% to 80 wt%, more preferably 0.1-20 wt%, of the first nanoparticle, e.g., silsesquioxane particle, based on the weight of the nanocomposite composition (See [0028]). The lower limit of the concentration range of silsesquioxane particle (first nanoparticle) of Suresh overlaps the claimed amount of about 0.0005 to about 2 wt%. The dispersion of  (carbon nanotubes) and SSQ-like particles in a polymeric matrix material as recited in claims 1 and 16. The amount of silsesquioxane particles, i.e., 0.1-80 wt%, preferably 0.1-20 wt%, of Suresh overlaps the claimed amount of about 0.0005 wt% to about 2 wt% of SSQ-like particles as recited in claims 1 and 16. 
Suresh does not anticipate the claimed invention because (1) Suresh does not teaches the preamble of an electromagnetic interference (EMI) shielding article and (2) Suresh does not teaches the silsesquioxane (SSO-like) nanoparticles (first nanoparticles) having an average diameter (particle size) of no less than one micron as recited in claims 1, 13, and 16.
Regarding (1), the recitation of "an electromagnetic interference (EMI) shielding article" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa  of the composition, see In re Thuau , 57 USPQ 324; Ex parte Dourosr 163 USPQ 661; and In re Cralge, 89 USPQ 393. Thus, a prima facie case of obviousness can still exist.
Regarding (2), Suresh discloses any number of first nanoparticle (silsesquioxane nanoparticle) can be bonded in any order or structural geometry (See [0022]). Since each of the first nanoparticle (silsesquioxane nanoparticle) having a nanoparticle size of about 0.1 nm to about 500 nm (See [0007]) and it is commonly known that nanoparticles have strong tendency to aggregate to itself under influence of van der Waal’s force due to their high surface area and high surface energy resulting from their nanosize; the bond of at least two first nanoparticles having nanosize of about 0.1 nm to about 500 nm would form an aggregate of no less than one micron. Therefore, the first nanoparticles (silsesquioxane nanoparticle) of Suresh would be present in the polymer matrix material as particle 
Regarding claims 2 and 3, Suresh discloses a composition comprising all the claimed components within the claimed proportion (See claim 1 above). Therefore, the composition would be capable of absorbing and capable of increasing EM energy absorption as required in the instant claims.
Regarding claims 4 and 17, Suresh discloses that the any number of silsesquioxane particle (first nanoparticle) can be bonded to any number of carbon nanotube (second nanoparticle) in any order or structure geometry (See [0002] and [0022]). Thus, the carbon nanotubes of Suresh would be bonded (cross-linked) with the silsesquioxane particles to form the claimed carbon nanostructure (CNS) filler that includes a plurality of cross-linked carbon nanotubes as recited in claims 4 and 17.
Regarding claims 5 and 18, Suresh discloses that the carbon nanotubes (second nanoparticles) may have surface and/or edge functionalized with polymeric or oligomeric group (See [0015]). The polymeric or oligomeric group functionalized- carbon nanotubes would result in the carbon nanotubes at least partially surrounded with the polymeric or oligomeric group. Moreover, the carbon nanotubes (second nanoparticles) dispersed within a polymer matrix (See [0002]); therefore, the carbon nanotubes are surrounded by the polymer matrix and 
Regarding claim 6, Suresh discloses that the second nanoparticle includes graphite, graphene, and carbon nanotubes (See [0011]). Suresh further a reinforcing auxiliary filler including carbon fiber and carbon black (See [0027]) that fulfills the claimed electrically conductive filler.
Regarding claims 7 and 22, Suresh discloses that the silsesquioxane particles (SSQ-like particles) having a functional group, including hydrogen, bonded to Si atom of the silsesquioxane (See [0018]); thereby, fulfilling the claimed Si-H groups. The Si-H groups of Suresh would be capable of producing intrinsic porosity in the polymer matrix as claimed because Suresh discloses a silsesquioxane particle that is structurally same or similar to the claimed SSQ-like particle; therefore, the silsesquioxane particle of Suresh would have the same or similar capability of producing intrinsic porosity in the polymer matrix as claimed.
Regarding claim 9, Suresh discloses that the nanocomposite composition comprises 0.1 wt% to 90 wt% of nanofiller based on the weight of the composition (See [0028]), which equates to 10 wt% to 99.9 wt% of polymer matrix as the balance component. Suresh further discloses that the nanofiller have a weight ratio of first nanoparticle (silsesquioxane particle) to second nanoparticle (carbon nanotube) is 1:500 to 500:1 based on the weight of the composition (See [0028]). Therefore, the weight ratio of polymer matrix to silsesquioxane particle (first nanoparticle) of Suresh would fall within the claimed ratio of about 5 to about 5000.
Regarding claim 11, Suresh discloses that the silsesquioxane particle (first nanoparticle) can be in the range of 0.1 wt% to 80 wt%, more preferably 0.1 wt% to 20 wt% (See [0028]). The lower limit of the concentration range of silsesquioxane particle (first nanoparticle) of Suresh overlaps the claimed amount of about 0.001 to about 5 wt%.
Regarding claim 12, Suresh discloses that the nanofiller having an average particle size of about 1 nm to about 500 nm (See [0007]), which correlates to the first nanoparticle (silsesquioxane particle) having an average particle size of about 1 nm to about 500 nm. The particle size of first nanoparticle (silsesquioxane particle) overlaps the claimed particle size of SSQ-like particles.
Regarding claims 19-21, Suresh discloses that the carbon nanotubes (second nanoparticles) are surrounded by the polymer matrix and fulfills the claimed carbon nanotubes are at least partially encapsulated (surrounded) by the polymer (See Claims 5 and 18 above). The polymeric matrix solidifies when heated (curable matrix material) including epoxides, polyurethanes, and . 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 A1) as applied to the above claims, and further in view of Song (US 2013/0240261 A1).

With respect to claim 14, Suresh discloses that the nanocomposite composition forming an article useful as a coating or part in electronic components (See [0045] and [0046]). The electronic components obviously comprises a circuit.
Suresh does not disclose the article is disposed adjacent the circuit to provide EMI protection in the electronic device.
Song discloses a composite material for (EMI) electromagnetic wave shielding (See Title) comprises carbon-based conductive material (e.g., carbon nanotubes and graphene) and polymer (See [0015], [0030] and [0050]). Song discloses that the EMI composite is useful for shielding in electronic components of a car, mobile phones, display devices and the like (See [0011] and [0060]). Song also discloses that the EMI composite is preferably deposit on the surface of a case that covers the electronic substrate in order to prevent secondary reflection and to transfer heat generated by absorption of the electromagnetic wave to the outside (See [0011]) . The shielding of electronic components (circuit device) by the EMI material of Song disposed on the electronic substrate fulfills the claimed article disposed adjacent the circuit to provide EMI protection.
It would have been obvious to a skilled artisan at the time the invention was filed to use the EMI composite composition of Suresh in an electronic devices as suggested by Song because 
Regarding claim 15, Song discloses that the electronic component includes mobile phones (See [0060]), which fulfills the claimed mobile device.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed on 01/05/2021 have been fully considered but they are not persuasive.
At pages 5-7 of the remark, Applicant argues that Suresh failed to teach or suggest the SSQ-like particles are presented in the matrix material as particle aggregates having an average dimension no less than one micrometer. The Examiner respectfully disagrees with the Applicant's remark for the reasons state in Claims 1 and 16 above. Specifically, Suresh discloses any number 
Based on this rationale, the rejections are maintained for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761